Name: Commission Implementing Decision (EU) 2015/1842 of 9 October 2015 on the technical specifications for the layout, design and shape of the combined health warnings for tobacco products for smoking (notified under document C(2015) 6729) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  health;  agri-foodstuffs;  marketing;  consumption;  social affairs
 Date Published: 2015-10-14

 14.10.2015 EN Official Journal of the European Union L 267/5 COMMISSION IMPLEMENTING DECISION (EU) 2015/1842 of 9 October 2015 on the technical specifications for the layout, design and shape of the combined health warnings for tobacco products for smoking (notified under document C(2015) 6729) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/40/EU of the European Parliament and of the Council of 3 April 2014 on the approximation of the laws, regulations and administrative provisions of the Member States concerning the manufacture, presentation and sale of tobacco and related products and repealing Directive 2001/37/EC (1), and in particular Article 10(4) thereof, Whereas: (1) Directive 2014/40/EU established new rules on health warnings, including combined health warnings, to be placed on tobacco products for smoking. The combined health warnings should contain one of the text warnings listed in Annex I to that Directive, a corresponding colour photograph specified in the picture library in Annex II to that Directive, and smoking cessation information. They should cover 65 % of the external front and back surfaces of unit packets and any outside packaging. (2) The technical specifications for the layout, design and shape of the combined health warnings, taking into account different packet shapes, should be established. In particular, the positioning of the photograph, the text warning and the cessation information within the combined health warning, the size of those elements, the format, colours and fonts to be used should be specified in order to ensure that each element is fully visible. (3) Given the different packet shapes and sizes on the market, it is appropriate to require that combined health warnings be laid out in a stacked or side-by-side format. Where the height of the combined health warning is greater than 70 % of its width, a stacked format should be used. Where the height of the combined health warning is greater than 20 % but less than 65 % of its width, a side-by-side format should be used. Where the height of the combined health warning is greater than or equal to 65 % but less than or equal to 70 % of its width, manufacturers of tobacco products should be allowed to choose which format to use, as long as all the elements of the combined health warning remain fully visible and are not distorted. (4) In order to ensure that the photograph is the most salient element of the combined health warning, it should be positioned at the top of combined health warnings in the stacked format and on the left half of combined health warnings in the side-by-side format. The photograph should also be the largest element in the combined health warning. (5) Where, due to the shape of the unit packet or outside packaging, the combined health warning is significantly wider than it is high, it is, however, appropriate to provide for special rules concerning the size of the elements of the combined health warning, in order to ensure that the photograph is not distorted upon scaling and that the text warning and cessation information remain fully visible and readable. (6) In order to ensure visibility and clarity of the combined health warning, rules should be laid down concerning colours, minimum resolution, font and space between lines. Unavoidable print tolerances are considered acceptable. (7) It is appropriate to provide for special rules concerning combined health warnings to be placed on the front of unit packets with a flip-top lid where the lid covers a surface area that is larger or smaller than the 50 % of the surface area foreseen for the photograph and the opening of the flip-top lid would lead to a split of either the photograph, the text warning or the cessation information. In these cases it is appropriate to provide for more flexible rules as regards the size of each of the three elements of the combined health warning. Manufacturers or importers should also be allowed to reduce the font size and the space between lines in the text warning and in the cessation information where the combined health warning on the front of such packets is in more than one language or where this is unavoidable on tobacco products for smoking other than cigarettes, roll-your-own tobacco and waterpipe tobacco, provided that all elements remain fully visible. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 25 of Directive 2014/40/EU, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope This Decision establishes rules on the layout, design and shape of combined health warnings for tobacco products for smoking. Article 2 Layout and shape of the combined health warning 1. Where the height of the combined health warning is greater than 70 % of its width, manufacturers shall lay out the combined health warnings in a stacked format as illustrated in section 1 of the Annex. Where the height of the combined health warning is greater than 20 % but less than 65 % of its width, manufacturers shall lay out the combined health warnings in a side-by-side format as illustrated in section 2 of the Annex. Where the height of the combined health warning is greater than or equal to 65 % but less than or equal to 70 % of its width, manufacturers may choose whether to use the stacked or side-by-side format, as long as all the elements of the combined health warning remain fully visible and are not distorted. 2. Where a stacked format is used, the photograph shall be placed at the top of the combined health warning, with the text warning and cessation information printed underneath as illustrated in section 1 of the Annex. The photograph shall occupy 50 %, the text warning 38 % and the cessation information 12 % of the surface area of the combined health warning inside the outer black border. Where the side-by-side format is used, the photograph shall be placed on the left half of the combined health warning, with the text warning at the top right and the cessation information at the bottom right of the warning as illustrated in section 2 of the Annex. The photograph shall occupy 50 %, the text warning 40 % and the cessation information 10 % of the surface area of the combined health warning inside the outer black border. 3. Where, due to the shape of the unit packet or outside packaging, the height of the combined health warning is less than or equal to 20 % of its width, the combined health warning shall be laid out in a side-by-side extra-wide format as illustrated in section 3 of the Annex. The photograph shall occupy 35 %, the text warning 50 % and the cessation information 15 % of the surface area of the combined health warning inside the outer black border. Article 3 Design of the combined health warning 1. The combined health warning shall be printed in four-colour CMYK. All elements in black shall be C0, M0, Y0 and K100 and those in warm yellow shall be C0, M10, Y100 and K0. The combined health warning shall be reproduced at a minimum resolution of 300 dpi when printed in actual size. 2. The text warning shall be printed in white on a black background. Where tobacco products for smoking are intended to be placed on the market in Member States with more than one official language, the text warning in the first language shall be printed in white, the text warning in the second language shall be printed in warm yellow and the text warning in the third language, if applicable, shall be printed in white. The cessation information shall be printed in black on a warm yellow background, as illustrated in the Annex. 3. Where a side-by-side, stacked reversed or side-by-side extra-wide format is used, a 1 mm black border shall be printed between the cessation information and the photograph within the cessation information panel. 4. The manufacturers or importers shall ensure that the photograph: (a) is reproduced without applying effects, adjusting the colours, retouching, or extending the background; (b) is not cropped too close or too far from the focal point of the image; and (c) is scaled proportionally without being stretched or condensed. 5. The manufacturers shall ensure that: (a) the text warning and cessation information are left aligned and centred vertically; (b) the text warning and cessation information are printed in Neue Frutiger Condensed Bold; (c) the text warning is printed in a uniform font size; (d) the font size of the text warning and of the cessation information is as large as possible to ensure maximum visibility of the text; (e) the minimum font size of the text warning is 6 pt and the minimum font size of the cessation information is 5 pt; (f) the space between lines is 2 pt larger than the font size of the text warning and is 1 to 2 pt larger than the font size of the cessation information; (g) the text warning is reproduced as set out in Annex I to Directive 2014/40/EU, including as regards the use of capital letters, but excluding the numbering. By way of derogation from points (e) and (f), manufacturers or importers of tobacco products for smoking other than cigarettes, roll-your-own tobacco and waterpipe tobacco may reduce the font size or space between the lines of the text warning and cessation information where unavoidable, provided that all elements of the combined health warning remain fully visible. Article 4 Special rules for certain unit packets with a flip-top lid 1. By way of derogation from the first subparagraph of Article 2(2), the following rules shall apply to combined health warnings to be placed on the front of unit packets having a flip-top lid: (a) where the lid is smaller than the surface area foreseen for the photograph in Article 2(2) and compliance with that provision would result in the photograph being split upon opening: (i) the text warning shall be placed at the top of the combined health warning, with the cessation information and photograph underneath as illustrated in section 4 of the Annex; and (ii) the photograph shall occupy at least 50 % of the surface area of the combined health warning, the text warning at least 30 % and the cessation information at least 10 % but no more than 12 % of the surface area of the combined health warning inside the outer black border; (b) where the lid is larger than the surface area foreseen for the photograph in Article 2(2) and compliance with that provision would result in the text warning or cessation information being split upon opening: (i) the photograph shall be placed at the top of the combined health warning, with the text warning and cessation information underneath as illustrated in section 1 of the Annex; and (ii) the photograph shall occupy at least 50 % of the surface area of the combined health warning, the text warning at least 30 % and the cessation information at least 10 % but no more than 12 % of the surface area of the combined health warning inside the outer black border. Manufacturers shall ensure that none of the three elements of the combined health warning is split upon opening of the unit packet. 2. By way of derogation from Article 3(5)(e) and (5)(f), manufacturers or importers of cigarettes, roll-your-own tobacco and waterpipe tobacco in unit packets with a flip-top lid may reduce the font size or space between the lines of the text warning and cessation information on the front of packages where the combined health warning is in more than one language, provided that all elements of the combined health warning remain fully visible. Article 5 Addressees This Decision is addressed to the Member States. Done at Brussels, 9 October 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 127, 29.4.2014, p. 1. ANNEX 1. Stacked format (Articles 2(1), (2) and 4(1b)) 2. Side-by-side format (Article 2(1) and (2)) 3. Side-by-side extra-wide format (Article 2(3)) 4. Stacked reversed format (Article 4(1a))